Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a loudspeaker has a vibration system and a magnetic circuit system which is matched with the vibration system. The vibration system comprises a loudspeaker diaphragm provided with thermoplastic polyester elastomer film layer (11). The independent Claim 1, identifies a uniquely distinct feature of “….wherein the speaker diaphragm comprises a thermoplastic polyester elastomer film layer and has an amplitude of 0.25 mm-1 mm, and the speaker has of 150- 1500 Hz, and the thermoplastic polvester elastomer film layer has no vield point or has a yield point greater than 10%.”  
Wang Ting (CN105188000A1) teaches (as shown in Fig. 1a and Fig. 1b, the speaker diaphragm of Fig. 1a includes a ball top 20 ai a central position and a loop portion 10 at an edge position. The loop portion 10 is a single layer structure composed of a layer of thermoplastic polyester elastomer TPEE material layer 2; alternatively, the loop portion 10 is a composite structure in which at least one layer of thermoplastic polyester elastomer TPEE material layer 2 is compounded. Thermoplastic polyester elastomer (abbreviated as TPEE or TPC, referred to as TPEE in the present invention) is a Block containing a polybutylene terephthalate PRT polyester hard segment and an aliphatic polyester or polyether soft segment. See at least page 4 of translation [O003]- [0004]}. Wang Ting does not explicitly teach: the speaker has amplitude of 0.25 mm-1 mm, and the speaker has Fo of 150-1500 Hz. 
Takahashi (US20110026757) teaches on [0057], [0058] by selecting the material having specific Young’s modulus and the thickness of the material, specific amplitude and resonant frequency (FO) is achieved accordingly and thus preferable acoustic characteristic of the speaker is achieved. For example, [0066] teaches the diaphragm 1 including base 11 that employs a polysulphone resin material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651